Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 26, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146116                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  HYDE PARK COOPERATIVE, VILLAGE                                                                         David F. Viviano,
  CENTER ASSOCIATES LIMITED DIVIDEND                                                                                 Justices
  HOUSING ASSOCIATION, BOWIN PLACE
  ASSOCIATES LIMITED DIVIDEND HOUSING
  ASSOCIATION, CAMBRIDGE TOWER
  ASSOCIATES LIMITED DIVIDEND HOUSING
  ASSOCIATION, FENIMORE LIMITED
  DIVIDEND HOUSING ASSOCIATION,
  MILLENDER CENTER ASSOCIATES LIMITED
  PARTNERSHIP, PLYMOUTH SQUARE
  LIMITED DIVIDEND HOUSING
  ASSOCIATION, and FOUNTAIN COURT
  CONSUMER HOUSING COOPERATIVE,
            Plaintiffs-Appellants,
  v                                                                SC: 146116
                                                                   COA: 303143
                                                                   Wayne CC: 10-005687-CZ
  CITY OF DETROIT and BUILDINGS AND
  SAFETY ENGINEERING DEPARTMENT,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE footnote 5 of the Court of Appeals
  judgment because the issue was not properly before the Court of Appeals nor necessary
  to its decision. Moreover, we note that a claim for “money damages” such as the one
  rejected by this Court in Lash v Traverse City, 479 Mich 180, 191-197 (2007), is not
  identical to an action for a refund of an allegedly unlawful exaction. See, e.g.,
  Beachlawn Building Corporation v City of St. Clair Shores, 370 Mich 128 (1963); Bolt v
  City of Lansing, 459 Mich 152 (1998). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 26, 2013                      _________________________________________
           p0423                                                              Clerk